Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 03-1648

                              FRANK KUMAH,

                               Petitioner,

                                     v.

                          JOHN ASHCROFT,
                 UNITED STATES ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER

               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Boudin, Chief Judge,

                 Selya and Lynch, Circuit Judges.


     Saher J. Macarius and Law Offices of Saher J. Macarius on
brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Office of
Immigration Litigation, Civil Division, Department of Justice,
David V. Bernal, Assistant Director, Office of Immigration
Litigation, Civil Division, Department of Justice, and Russell J.E.
Verby, Office of Immigration Litigation, Civil Division, Department
of Justice, on brief for respondent.



                              July 14, 2004
          Per Curiam. Frank Kumah is a native of Ghana who entered

the United States without permission in January 1994.       In March

1999, the Immigration and Naturalization Service ("INS"), as it was

then known, began removal proceedings.       Kumah requested asylum

based on an application and supporting affidavit that he had filed

in September 1994.

          In April 2000, a hearing on Kumah's asylum application

was held at which he testified.    In substance, he said that in 1992

he had become an organizer and regional secretary for the New

Patriotic Party, in opposition to the military government under

Jerry John Rawlings. Kumah participated in rallies and then, after

the November 1992 elections which Rawlings won, in protests which

were dispersed with violence.     Kumah said that in December 1992 he

attended an evening party meeting in a school building and was then

arrested by police along with others and held for 12 days in bad

conditions.

          Kumah also testified that after 12 days, he escaped

during a transfer to another prison, hid in the house of a friend

who helped him to escape from the country and then after about a

year arrived in the United States.      A written statement from the

friend was offered stating that Kumah had arrived at his house

after detention, but giving the date of arrival as one day after

the date that Kumah gave for his arrest.    Based on this and certain




                                  -2-
other discrepancies, the immigration judge found Kumah's testimony

not credible and denied the asylum application.

            The    Board   of    Immigration      Appeals      ("Board")     affirmed

without opinion pursuant to 8 C.F.R. § 1003.1(a)(7) (2004).                       Kumah

now seeks review in this court. On review, the immigration judge's

decision must stand if supported by substantial evidence, see

Albathani   v.     INS,    318    F.3d   365,     372   (1st    Cir.   2003);      and

credibility judgments are ordinarily respected so long as the

immigration   judge       has    "a   specific,    cogent   reason     for    .    .   .

disbelief."       Qin v. Ashcroft, 360 F.3d 302, 306 (1st Cir. 2004)

(quoting earlier precedents).

            We think the credibility determination is sufficiently

supported, although just barely so.             The immigration judge pointed

to a set of specific discrepancies including the unexplained

conflict in dates, inconsistent statements by Kumah himself as to

whether he was handcuffed on his arrest, and a supposed (although

debatable) discrepancy as to whether Kumah was arrested inside the

building or out.      This is some, but hardly overwhelming, evidence

tending to discredit.

            There might have been a misrecollection as to dates or

even a typographical error in the friend's statement, although

Kumah offered the statement along with his own testimony and was

free to explain the fairly obvious discrepancy.                 Whether Kumah was

handcuffed or not is a contradiction a little harder to explain but


                                         -3-
is more of a detail than a central question like how long Kumah was

in custody.       As to the issue of whether he was arrested inside or

outside the building, Kumah did explain why there should be no

inference of a contradiction although the immigration judge was not

compelled to accept the explanation.              Nevertheless, these are not

details unrelated        to   the   main    story   of   persecution,    and   the

immigration judge did have the advantage of watching the witness

testify.

            If the immigration judge disbelieved Kumah as to central

incidents, he was permitted, although not compelled, to disbelieve

the basic story.      See Qin, 360 F.3d at 308; Yongo v. INS, 355 F.3d

27, 33     (1st   Cir.   2004).      This    is   so   even   though   there   was

background evidence as to conditions in Ghana in the early 1990s

making it clear that Kumah's party was the subject of harassment by

the Rawlings government and that there were arrests of party

supporters.       On a cold record, the immigration judge's result is

somewhat surprising, but it is explained; the explanation is not

fanciful or unsupported by the record and some deference is due

immigration judges who not only see the witness but handle the very

large number of similar cases.

            There is a hint in the immigration judge's decision that

he did not regard the claim of past persecution as very powerful

even if Kumah's description were true.              Although Kumah claimed to

have been beaten several times during the breakup of rallies, such


                                       -4-
random and anonymous brutality would not likely justify a fear of

future persecution for an individual; and the only violence that

Kumah described in prison was that he was beaten for refusing to do

assigned work on the prison farm. He testified that he understands

that there is now a warrant out for his arrest, but there is no

clear indication whether it is for political crimes or merely for

escaping from prison.

           The background information as to events in Ghana which is

part of the record suggests that by the time of the hearing in

2000, political repression in Ghana had somewhat lessened and

Kumah's party had minority representation in Parliament, although

some abuses apparently continued.          However, the immigration judge

did not rely upon changed circumstances but instead rejected

Kumah's story based on inconsistencies; and it is on this latter

basis that we uphold the result.

           Kumah makes several other claims of error, but only two

require brief comment.     First is the assertion that administrative

law principles required the Board to give reasons for its summary

affirmance.    This argument has already been rejected by other

panels of this court.      Yongo, 355 F.3d at 34-35; Albathani, 318

F.3d at    377-78.     Finally,     we   reject   Kumah's    contention   that

affirmance without opinion in his case was improper under 8 C.F.R.

§ 1003.1(a)(7)(ii). Assuming arguendo that the Board's decision to

affirm    without    opinion   in   particular     matters    is   separately


                                     -5-
reviewable, this case is a fact-specific credibility matter and

involved no new legal issues.

          The petition for review is denied.




                                -6-